internal_revenue_service number release date index number --------------------------------------------------- --------------------------------------------------------- ---------------------------------------------------- ------------------------------- - department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------ id no ------------- telephone number --------------------- refer reply to cc psi b09 plr-102772-06 date date legend trust --------------------------------------------------------------------------------------------------- ----------------------------------- this letter responds to your letter dated date and prior ----------------------- grantor ---------------------- child year ------- year ------- state -------- state --------- dear ----- correspondence requesting rulings regarding the income and generation-skipping_transfer gst tax consequences of the proposed modifications of trust benefit of grantor’s husband child and child’s issue grantor died in year grantor’s husband died in year after the death of grantor’s husband article vii of the grantor’s will requires mandatory distributions of net_income to child during child’s life upon child’s death the trustee shall divide the principal in equal shares per stirpes for child’s issue in year all interested parties lived in state year is prior to date the trustees represent that trust was irrevocable prior to date and no additions were made to trust after date child now lives in state has decreased and is no longer sufficient to maintain him at the standard of living to while the value of the trust assets have increased the value of the net_income grantor created trust under article vi of her last will and testament for the sec_2601 imposes a tax on every generation-skipping_transfer sec_2611 defines the term generation-skipping_transfer to include a the trustees of trust propose to modify trust to change the situs of the trust plr-102772-06 which he has become accustomed state has adopted a statute that allows net_income distributions under trusts administered in state to be replaced with distributions based on a percentage of the fair_market_value of the trust assets from state to state after the trust situs has been changed the trustees will adopt a percent unitrust distribution standard under the applicable state statute the trustees have requested rulings that proposed modifications will not cause trust to lose its exempt status for gst tax purposes and will not result in trust or any beneficiary of trust being treated as having made a taxable_exchange for federal_income_tax purposes generation-skipping_transfer_tax ruling taxable_distribution taxable_termination and a direct_skip in this case trust is a gst_trust because it provides for distributions to more than one generation of beneficiaries below the grantor’s generation the trustee represents that there have been no additions actual or constructive to trust after date under b a of the tax_reform_act_of_1986 and sec_26_2601-1 of the generation-skipping_transfer_tax regulations the generation-skipping_transfer_tax provisions do not apply to any generation-skipping_transfer under a_trust as defined in sec_2652 that was irrevocable on date but only to the extent that the transfer is not made out of corpus added to the trust after date or out of income attributable to corpus so added sec_26_2601-1 provides that any trust in existence on date is considered an irrevocable_trust except as provided in sec_26_2601-1 or c that relate to property includible in a grantor’s gross_estate under sec_2038 and sec_2042 in the present case trust is considered to have been irrevocable on date because neither sec_2038 nor sec_2042 applies judicial construction settlement agreement or trustee action with respect to a_trust that is exempt from the generation-skipping_transfer_tax under sec_26_2601-1 or hereinafter referred to as an exempt trust will not cause the trust to lose its exempt status in general unless specifically provided for otherwise the rules contained in sec_26_2601-1 are applicable only for purposes of determining whether an exempt trust retains its exempt status for generation-skipping_transfer_tax purposes unless sec_26_2601-1 provides rules for determining when a modification sec_26_2601-1 provides that for purposes of this section a sec_26_2601-1 provides that a modification of the governing plr-102772-06 specifically noted the rules do not apply in determining for example whether the transaction results in a gift subject_to gift_tax or may cause the trust to be included in the gross_estate of a beneficiary or may result in the realization of capital_gain for purposes of sec_1001 instrument of an exempt trust including a trustee distribution settlement or construction that does not satisfy sec_26_2601-1 b or c by judicial reformation or nonjudicial reformation that is valid under applicable state law will not cause an exempt trust to be subject_to the provisions of chapter if the modification does not shift a beneficial_interest in the trust to any beneficiary who occupies a lower generation as defined in sec_2651 than the person or persons who held the beneficial_interest prior to the modification and the modification does not extend the time for vesting of any beneficial_interest in the trust beyond the period provided for in the original trust modification of an exempt trust will result in a shift in beneficial_interest to a lower generation beneficiary if the modification can result in either an increase in the amount of a gst transfer or the creation of a new gst transfer to determine whether a modification of an irrevocable_trust will shift a beneficial_interest in a_trust to a beneficiary who occupies a lower generation the effect of the instrument on the date of the modification is measured against the effect of the instrument in existence immediately before the modification if the effect of the modification cannot be immediately determined it is deemed to shift a beneficial_interest in the trust to a beneficiary who occupies a lower generation as defined in sec_2651 than the person or person who held the beneficial_interest prior to the modification a modification that is administrative in nature that only indirectly increases the amount transferred for example by lowering administrative costs or income taxes will not be considered to shift a beneficial_interest in the trust situs of a_trust in that case grantor who was domiciled in state x executed an irrevocable_trust in for the benefit of grantor’s issue naming a state x bank as trustee under the terms of the trust the trust is to terminate no later than years after the death of the last to die of certain designated individuals living at the time the trust was executed the provisions of the trust do not specify that any particular state law is to govern the administration and construction of the trust in state x the common_law rule_against_perpetuities applies to trusts in a state y bank is named as sole trustee the effect of changing trustees is that the situs of the trust changes to state y and the laws of state y govern the administration and construction of the trust state y law contains no rule_against_perpetuities in this case however in view of the terms of the trust instrument the trust will terminate at the same time before and after the change in situs accordingly the change in situs does not shift any sec_26_2601-1 example illustrates the tax effect of changing the sec_26_2601-1 example illustrates the application of paragraph plr-102772-06 beneficial_interest in the trust to a beneficiary who occupies a lower generation as defined in sec_2651 than the person s who held the beneficial_interest prior to the transfer furthermore the change in situs does not extend the time for vesting of any beneficial_interest in the trust beyond that provided for in the original trust therefore the trust will not be subject_to the provisions of chapter of the internal_revenue_code if as a result of the change in situs state y law governed such that the time for vesting was extended beyond the period prescribed under the terms of the original trust instrument the trust would not retain exempt status b in that case grantor a resident of state x established an irrevocable_trust in for the benefit of grantor’s child a and a’s issue under the terms of the trust income is payable to a for life and upon a’s death the remainder is to pass to a’s issue per stirpes in state x amends its income and principal statute to define income as a unitrust_amount of percent of the fair_market_value of the trust assets valued annually for a_trust established prior to the statute provides that the new definition of income will apply only if all the beneficiaries who have an interest in the trust consent to change within two years after the effective date of the statute the statue provides specific procedures to establish the consent of the beneficiaries a and a’s issue consent to the change in the definition of income within the time period and in accordance with the procedures prescribed by the state statute the administration of the trust in accordance with the state statute defining income to be a percent unitrust_amount will not be considered to shift any beneficial_interest in the trust therefore the trust will not be subject_to the provisions of chapter of the internal_revenue_code further under these facts no trust_beneficiary will be treated as having made a gift_for federal gift_tax purposes and neither the trust nor any beneficiary will be treated as having made a taxable_exchange for federal_income_tax purposes similarly the conclusions in this example would be the same if the beneficiaries’ consent was not required or if the change in administration of the trust occurred because the situs of the trust was changed to state x from a state whose statute does not define income as a unitrust_amount or if the situs was changed to such a state from state x change in situs under the terms of the trust agreement accordingly changing the situs of trust from state to state will not extend the time for vesting see sec_26 b i e example therefore changing the trust situs will not cause trust to lose its status as exempt from the gst tax income to a percent unitrust_interest under state law the proposed modification will not shift a beneficial_interest in the trust to any beneficiary who occupies a lower generation as defined in sec_2651 than the person or persons who held the beneficial_interest prior to the modification furthermore the proposed modification does not extend the time for vesting of any beneficial_interest in the trust beyond the period in the present case trust will terminate at the same time before and after the with respect to the proposed conversion from a mandatory distribution of net sec_1001 provides that the gain from the sale_or_other_disposition of sec_1_1001-1 of the income_tax regulations provides that except as an exchange of property results in the realization of gain_or_loss under sec_1001 if sec_61 provides that gross_income includes gains derived from dealings plr-102772-06 provided for in the original trust see sec_26_2601-1 example accordingly proposed conversion to a unitrust_interest under state law will not cause trust to lose its status as exempt from the gst tax income_tax ruling in property property is the excess of the amount_realized over the adjusted_basis provided in sec_1011 for determining loss over the amount_realized under sec_1001 the entire amount of gain_or_loss must be recognized except as otherwise provided otherwise provided in subtitle a of the code the gain_or_loss realized from the exchange of property for other_property differing materially either in_kind or in extent is treated as income or as loss sustained the properties exchanged are materially different 499_us_554 properties exchanged are materially different if the properties embody legal entitlements different in_kind or extent or if the properties confer different rights and powers id pincite in cottage savings the court held that mortgage loans made to different obligors and secured_by different homes did embody distinct legal entitlements and that the taxpayer realized losses when it exchanged interest in the loans id pincite in defining what constitutes a material difference for purposes of sec_1001 the court stated that properties are different in the sense that is material to the code so long as their respective possessors enjoy legal entitlements that are different in_kind or extent id pincite in this case the proposed modification of trust by mere exercise of the trustee's authority to make the conversion under the state statute is not a sale_or_exchange of a materially different interest by any beneficiary accordingly based on the facts submitted and the representations made and provided the proposed conversion meets the requirements of the applicable state statute we conclude that no gain_or_loss will is recognized under sec_61 or sec_1001 by trust or any beneficiary of trust as a result of the proposed modifications concerning the federal tax consequences of any aspect of any transaction or item discussed or referenced in this letter we are specifically not ruling on the potential income or gst tax effect of a hypothetical future conversion from a unitrust_interest except as expressly provided herein no opinion is expressed or implied the rulings contained in this letter are based upon information and plr-102772-06 back to a mandatory distribution of net_income in accordance with section dollar_figure of revproc_2006_1 representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination provides that it may not be used or cited as precedent being sent to the taxpayer’s representative pursuant to the power_of_attorney on file with this office a copy of this letter is this ruling is directed only to the taxpayer s requesting it sec_6110 sincerely melissa c liquerman melissa c liquerman branch chief branch passthroughs special industries copy for sec_6110 purposes enclosure cc
